Citation Nr: 0033235	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance 
pursuant to the provisions of Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission





REMAND

The veteran had active service from June 1942 to June 1945.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
VARO in St. Louis.  In that rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to dependents' educational 
assistance.  The appellant, the veteran's surviving spouse, 
has perfected an appeal from that decision.  

The certificate of the veteran's death shows that he died in 
March 1999, at the Freeman-Neosho Hospital in Neosho, 
Missouri.  He was an inpatient.  The immediate cause of death 
was listed as pneumonia.  Significant conditions listed as 
contributing to death, but not being related to the cause, 
were given as chronic obstructive pulmonary disease and 
arthritis.  An autopsy was not performed.  The terminal 
hospital records are not in the claims folder.  

The only contemporaneous evidence of record is a May 1999 
statement from Anthony W. Adams, M.D., indicating that, in 
his opinion, while the overall cause of the veteran's death 
was pneumonia and chronic obstructive pulmonary disease, the 
veteran had significant conditions which contributed to his 
demise.  These reportedly included atrial fibrillation 
secondary to arteriosclerotic cardiovascular disease and also 
diffuse degenerative rheumatoid arthritis.  The physician 
indicated the veteran's condition began deteriorating after 
his knees were replaced due to his arthritis.  He added that, 
although arthritis was not the direct cause of the veteran's 
death, "it certainly was contributory in his gradual 
deterioration and decline first because of the inability to 
exercise and because of the multiple surgeries he had to have 
to repair his arthritis and fractures."  

Other than the aforementioned statement, there are no medical 
records of evidence pertaining to the time frame between the 
veteran's death in 1999 and records dated in 1994.  In a 
September 1994 statement, J. R. Carter, M.D., a physician 
with the same physicians' medical group as Dr. Adams, 
indicated that the veteran was recovering from a surgical 
repair of a fracture of the right hip two months previously.  
It was indicated the veteran had been told within the past 
week or two that the fracture had not healed satisfactorily.  
The veteran was unable to travel any distance because of 
that.  It was added that, within the past week, the veteran 
had developed a venous blood clot in the lower part of the 
right leg for which he was receiving treatment.  While 
Dr. Carter was listed as one of the various physicians 
associated with the Physicians' Medical Group, 113 W. Hickory 
Street, Neosho, Missouri 64850 in 1994, his name was not 
provided on the letterhead dated in May 1999 from Dr. Adams.  

The veteran himself indicated in a statement dated in April 
1994 that, in addition to receiving treatment from 
Dr. Carter, he was also receiving treatment for his 
conditions, including his service-connected arthritis, at the 
VA Outpatient Clinic in Mount Vernon, Missouri.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA employees, including VA physicians.  Id. at 
612-13.  If these documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

The records of any treatment of the veteran in those several 
years preceding his death in March 1999 could potentially be 
determinative.  




In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO should request that the 
appellant furnish information as to any 
treatment the veteran received from any 
medical facilities, private or VA, 
inpatient or outpatient, since 1994.  The 
RO should then take all necessary steps 
to secure those records, and associate 
them with the claims folder.  Of 
particular interest are any records 
pertaining to treatment of the veteran at 
the Physicians' Medical Group, 113 W. 
Hickory Street, Neosho, Missouri 64850, 
between 1994 and the veteran's death in 
March 1999.  Also to be obtained are the 
terminal hospital records pertaining to 
the veteran's hospitalization at the 
Freeman-Neosho Hospital in Neosho, 
Missouri, in March 1999.  

2.  The appellant should be advised to 
submit any competent medical evidence 
linking the cause of the veteran's death 
to service or to his service-connected 
arthritis.  

3.  The RO should then readjudicate the 
appellant's claim.  If the determination 
is not to her satisfaction, she and her 
representative should be furnished with a 
supplemental statement of the case and be 
given the applicable time period in which 
to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)


